     Case 3:19-cv-00153-RCJ-CLB Document 98
                                         99 Filed 11/10/20 Page 1 of 4



 1   LORA A. SCHNEIDER, ESQ.
     Nevada Bar No. 10448
 2   P. K. SCHRIEFFER LLP
     100 North Barranca Street, Suite 1100
 3   West Covina, California 91791
     Telephone:    (626) 373-2444
 4   Facsimile:    (626) 974-8403
     las@pksllp.com
 5
     Local Designated Counsel Per SCR 42.1:
 6   RYAN DENNETT, ESQ.
     Nevada Bar No. 5617
 7   DENNETT WINSPEAR, LLP
     3301 North Buffalo Drive, Suite 195
 8   Las Vegas, Nevada 89129
     Telephone:    (702) 839-1100
 9   Facsimile:    (702) 839-1113
     rdennett@dennettwinspear.com
10
     Attorneys for Third-Party Defendants,
11   SHEPHERD & SONS POULTRY FARM, INC.
     and SHEPHERD’S PROCESSED EGGS, INC.
12

13                             UNITED STATES DISTRICT COURT

14                                    DISTRICT OF NEVADA

15   HARRY WISEMAN,                           )   CASE NO.: 3:19-cv-00153-RCJ-CBC
                                              )
16                  Plaintiff(s)              )
                                              )   SUBSTITUTION RELEASING VITERBO
17           vs.                              )   L. VALERA, ESQ. AND ADDING LORA
                                              )   A. SCHNEIDER, ESQ.
18   JACOBS ENTERTAINMENT, INC., a            )
     Delaware Corporation; ROCKY              )
19   MOUNTAIN EGGS, INC., a California        )
     Corporation; SYSCO USA I, INC., a        )
20   Delaware Corporation; DOES 1 through 10, )
     inclusive; and ROE ENTITIES 1 through )
21   10, inclusive,                           )
                                              )
22                  Defendants.               )
                                              )   ACTION FILED:     March 7, 2019
23    ROCKY MOUNTAIN EGGS, INC.,              )   TRIAL DATE:       Not set
                                              )
24                   Third-Party Plaintiff    )
                                              )
25            vs.                             )
                                              )
26    SHEPHERD & SONS POULTRY FARM, )
      INC.; SHEPHERD’S PROCESSED              )
27    EGGS, INC.,                             )
                                              )
28                   Third-Party Defendants.  )
                                           1
                     SUBSTITUTION RELEASING VITERBO L. VALERA, ESQ.
                           AND ADDING LORA A. SCHNEIDER, ESQ.
     Case 3:19-cv-00153-RCJ-CLB Document 98
                                         99 Filed 11/10/20 Page 2 of 4


                                                 )
 1       SHEPHERD & SONS POULTRY FARM, )
         INC. and SHEPHERD’S PROCESSED           )
 2       EGGS, INC.,                             )
                                                 )
 3                   Third-Party Plaintiffs      )
                                                 )
 4              vs.                              )
                                                 )
 5       SYSCO CORPORATION, SYSCO USA I, )
         INC. and JACOBS ENTERTAINMENT, )
 6       INC.; MOES 1 through 10, inclusive; and )
         ZOE ENTITIES 1 through 10, inclusive, )
 7                                               )
                     Third-Party Defendants.     )
 8

 9            Defendant SHEPHERD & SONS POULTRY FARM, INC.1, pursuant to this Honorable
10   Court’s order and Minutes of Proceedings filed on October 28, 2020, hereby files this

11   substitution releasing former counsel Viterbo L. Valera, Esq. and adding Lora A. Schneider,

12   Esq. as counsel for Defendant. Lora A. Schneider, Esq. is substituted counsel in the place and

13   stead of Tami Kay Lee, Esq.

14   DATED: November 5, 2020
                                                         P.K. SCHRIEFFER LLP
15

16                                                       By:   / s/Lora A. Schneider
                                                                LORA A. SCHNEIDER, ESQ.
17                                                              Nevada Bar No. 10448
                                                         Attorneys for Third-Party Defendants
18                                                       and Third-Party Plaintiffs,
19                                                       SHEPHERD & SONS POULTRY FARM, INC.

20   DATED: November 5, 2020
                                                         DENNETT WINSPEAR, LLP
21
                                            By: ______/s/ Ryan L. Dennett ______
22       IT IS SO ORDERED.
                                                   N L. DENNETT , ESQ.
23       Dated: November 10, 2020                  Nevada Bar No. 5617
                                                   3301 North Buffalo Drive, Suite 195
24                                                 Las Vegas, Nevada 89129
                                            Attorneys for Third-Party Defendants
25       __________________________________ and Third-Party Plaintiffs,
         UNITED STATES MAGISTRATE JUDGE     SHEPHERD & SONS POULTRY FARM, INC.
26

27
     1
       Pursuant to Order of the Court dated March 5, 2020; Shepherd’s Processed Eggs, Inc. has been dismissed from
28   this action.
                                               2
                         SUBSTITUTION RELEASING VITERBO L. VALERA, ESQ.
                               AND ADDING LORA A. SCHNEIDER, ESQ.
     Case 3:19-cv-00153-RCJ-CLB Document 98
                                         99 Filed 11/10/20 Page 3 of 4


                                       CERTIFICATE OF SERVICE
 1
     APO.190 Wiseman vs. Jacobs Entertainment, Inc.et al, Case No.: 3:19-cv-00153-RCJ-CBC
 2

 3           Pursuant to FRCP 5(b), I certify that I am an employee of the law firm of P.K.

 4   SCHRIEFFER, LLP, and on this date, I caused the foregoing SUBSTITUTION
     RELEASING VITERBO L. VALERA, ESQ. AND ADDING LORA A. SCHNEIDER,
 5
     ESQ. to be served via electronic means by operation of the Court’s electronic filing system,
 6
     upon each party in this case who is registered as an electronic case filing user with the Clerk:
 7

 8                                           Craig M. Murphy, Esq.
                                         Murphy & Murphy Law Offices
 9                                  8414 W. Farm Road, Suite 180, Box 207
                                             Las Vegas, NV 89131
10                                 Tel: (702) 369-9696 / Fax: (702) 369-9630
                                          E-mail: craig@mvpilaw.com
11
                                                        and
12

13                              William D. Marler, Esq. (Pro Hac Vice Pending)
                                               Marler Clark, LLP
14                                       1012 First Avenue, 5th Floor
                                           Seattle, WA 98104-1008
15                                Tel: (206) 346-1888 / Fax: (206)-346-1898
                                       E-mail: bmarler@marlerclark.com
16                                           Attorneys for Plaintiff
17

18                                           Timothy Hunter, Esq.
                                            Ray Lego & Associates
19                                  7450 Arroyo Crossing Pkwy, Suite 250
                                             Las Vegas, NV 89113
20                                           Tel: (702) 479-4350
                                        E-mail: thunter@travelers.com
21                                          Attorney for Defendants
                                 Jacobs Entertainment, Inc. and Gold Dust Elko
22

23
                                           Justin H. Pfrehm, Esq.
24                                         Nevada Bar No. 7484
                               Thorndal Armstrong Delk Balkenbush & Eisinger
25                                       6590 S. McCarran, Suite B
                                            Reno, Nevada89509
26                                          Tel: (775) 786-2882
                                         E-mail: jhp@thorndal.com
27                                        Attorneys for Defendant
                                     ROCKY MOUNTAIN EGGS, INC.
28
                                         3
          SUBSTITUTION RELEASING VITERBO L. VALERA, ESQ. AND ADDING LORA A.
                                  SCHNEIDER, ESQ.
     Case 3:19-cv-00153-RCJ-CLB Document 98
                                         99 Filed 11/10/20 Page 4 of 4



 1                                       Gary Becker, Esq.
                                    Dinsmore & Stohl Attorneys
 2
                                   255 E. Fifth Street, Suite 1900
 3                                     Cincinnati OH 45202
                                        Tel: (513) 977-8200
 4                              E-mail: gary.becker@dinsmore.com
                                        Attorney for SYSCO
 5

 6                               Christina Mundy-Mamer, Esq.
 7                                   M. Caleb Meyer, Esq.
                                      Messner Reeves LLP
 8                              8945 W. Russell Road, Suite 300
                                     Las Vegas, NV 89148
 9                                    Tel: (702) 363-5100
                                E-mail: cmarmer@messner.com
10                         Attorneys for Defendant Sysco USA 1, Inc.
11

12                                     Rachel L. Wise, Esq.
                        Wilson, Elser, Moskowitz, Edelman & Dicker LLP
13                              6689 Las Vegas Blvd., Suite 200
                                    Las Vegas, Nevada 89119
14                                     Tel: (702) 727-1400
                             E-mail: Rachel.Wise@wilsonelser.com
15                            Attorneys for Third-Party Defendant
                                     Fassio Egg Farms, Inc.
16
17
                                       Ryan Dennett, Esq.
18                                   Dennett Winspear, LLP
                              3301 North Buffalo Drive, Suite 195
19                                  Las Vegas, Nevada 89129
                      Telephone: (702) 839-1100 / Facsimile: (702) 839-1113
20                           Email: rdennett@dennettwinspear.com
                             Co-Counsel for Third-Party Defendants,
21
                          SHEPHERD & SONS POULTRY FARM, INC.;
22

23   DATED November 10, 2020.

24                                                 /s/ Valerie M. Rodriguez
                                             An employee of P.K. Schrieffer, LLP
25

26
27

28
                                         4
                   SUBSTITUTION RELEASING VITERBO L. VALERA, ESQ.
                         AND ADDING LORA A. SCHNEIDER, ESQ.
